Gilbert, J.
Exception is taken to the refusal of an injunction to restrain the execution of a dispossessory warrant. The brief of counsel for the plaintiff recites that “ since the filing of the bill of exceptions in this case, about ten days ago, plaintiff was dispossessed by the marshal of th'e municipal court; she is no longer in possession of the premises involved in this action; and therefore the questions involved are moot.” The bill of exceptions is therefore dismissed. Clements v. Wilkerson, 151 Ga. 467 (107 S. E. 47).

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent because of sickness.